—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered December 9, 1999, convicting him of robbery in the first degree, burglary in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In this case, the defendant was accused of breaking into a store and robbing its owners with a knife. Contrary to the defendant’s contention, the Supreme Court’s Sandoval ruling (see, People v Sandoval, 34 NY2d 371), was a provident exercise of its discretion (see, People v Mattiace, 77 NY2d 269; People v Rahman, 46 NY2d 882). The defendant’s prior convictions were *586relevant on the issue of his credibility, since they demonstrated his willingness to place his own interests above those of society. The similarity of the defendant’s prior convictions to the crimes charged did not mandate preclusion of cross-examination as to the underlying facts of those prior convictions (see, People v Pavao, 59 NY2d 282; People v Miller, 199 AD2d 422). The Supreme Court properly balanced the probative value of the defendant’s prior convictions against any prejudicial effect (see, People v Matthews, 68 NY2d 118). Although the defendant contends that the Supreme Court’s Sandoval ruling deterred him from testifying, the ruling did not prevent the presentation of an alibi defense to the jury (see, People v Carter, 106 AD2d 654). Krausman, J. P., S. Miller, Schmidt and Crane, JJ., concur.